DETAILED ACTION
This Non-Final Office Action is in response to claims filed 7/13/2020.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 7/13/2020.  These drawings are acceptable.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Objections
Claims 6, 8, 13, and 20 are objected to because of the following informalities:  
Claims 6, 13, and 20 recite the limitation of when the request can be a previous time after 10the second snapshot. The language of this limitation is unclear. Specifically, the “previous” time being defined as “after” the second snapshot does not read clearly. The limitation of “previous time” is interpreted as simply “time” in the rejections below.
Claim 8 recites the pulled even in the last line of claim 8. This should read “the pulled event.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibbs (US 5,836,529), hereinafter Gibbs.
Claim 1
Gibbs discloses the claimed apparatus (i.e. TWS network 34) for snapshot and playback of events in a rail system (see abstract, regarding the retrieving of a set of transport detection signals and generating graphical representations of transport locations, transport status statistics, and transport performance statistics corresponding to the set of mobile transports, where the mobile transports are trains, as described in col. 4, lines 48-51), the apparatus 4comprising at least one memory (i.e. storage device 56) configured to store events and snapshots related to the rail system (see col. 6, lines 44-65, regarding storage device 56 comprises a transport object library 64 that comprises a set of transport objects representing assets within the transportation network 20, where program instructions within each of the transport objects obtain data items from the central computer 26 every 30 minutes and storing the data items within the transport object data structure 98, as described in col. 6, line 66-col. 7, line 36, where the train object 72 of the transport objects maintains data items for a set of trains located between various geographic on-signal points, as described in col. 7, lines 37-45). The “events” are interpreted in light of the specification, which describe events as position information associated with a particular train (e.g., see Applicant’s Figure 24A, depicting examples of events); therefore, under the broadest reasonable interpretation of the claim language, Gibbs may reasonably teach the events as the transport data structure 98 (see Figure 7, depicting various attributes, such as location) that are stored for transport objects such as the train object 72 every 30 minutes. The “snapshots” are interpreted in light of the specification, which describe snapshots as records stored for a particular time; therefore, under the broadest reasonable interpretation of the claim language, Gibbs may reasonably teach the snapshots as the data stored in the transport object data structure of each transport object at a particular interval, e.g., 30 minutes.
Gibbs further discloses that the claimed apparatus comprises a processor (i.e. processing unit 48) coupled to the memory (see Figure 3, depicting processing unit 48 coupled to storage device 56) and configured to 7receive a plurality of events related to train movements in the rail system (see col. 4, line 55-col. 5, line 34, regarding that the TWS network 34 receives information regarding the railroad system, which includes train location signals generated by detecting each time a train passes a wayside occupancy detector 22) and to create and store in the memory a first snapshot that can include the plurality of the 9events (see col. 4, line 55-col. 5, line 34, regarding that information pertaining the train location signals is transmitted to the TWS network 34, where the TWS 40 stores the information in a transport object library 64 in storage device 56, as described in col. 6, lines 44-65), wherein a number of events in the first snapshot corresponds to a number of active trains (see col. 10, lines 46-61, col. 15, line 61-col. 17, line 13, regarding that the transport object library 64 comprises a train object 72 and train report object 414 for each train; col. 21, lines 7-15, with respect to the example in Figure 8c, depicting the train report object 414 as generating a list of how many trains are currently running).
Gibbs further discloses that the processor is configured to: 
receive a request for a state of the rail system (see col. 22, lines 23-25, with respect to step 614 of Figure 9b, regarding map object or report object selects a transport, where the map and report objects are activated by user selectable menu items, as described in col. 8, lines 25-31, where the map object and report object include train map object 404 and train report object 414, respectively, as described in col. 13, lines 13-61 and col. 15, line 61-col. 17, line 13), 11
pull a snapshot stored in the memory and events received and stored in the memory 12after the snapshot based on the request (see col. 22, lines 23-55, with respect to steps 614, 616, 618, and 626 of Figure 9b, regarding that in response to selecting a transport, the transport’s real-time status and performance data is retrieved, so as to compare with selected criteria specified in step 606 of Figure 9a, where the process is repeated for every transport); and 13
identify a state of the rail system using the pulled snapshot and the pulled events (see col. 22, lines 56-65, with respect to Figure 9c, regarding the display of the retrieved real-time status and performance data for the transports using the output list generated in Figure 9b; Figure 8b, depicting the display of the positions of trains as triangles on map 110).
Claims 2, 9, and 16
Gibbs further discloses that each event in the plurality of events can be a 16detailed description of a train movement at an indicated time (see col. 4, line 55-col. 5, line 34, regarding that the TWS network 34 receives information regarding the railroad system, which includes train location signals generated by detecting each time a train passes a wayside occupancy detector 22; Figure 8b-f, depicting the display of train location, where the data includes further “detailed description,” e.g. performance totals for the displayed trains in Figure 8e).
Claims 3, 10, and 17
Gibbs further discloses that the method repeats upon a selection of new transportation network boundaries in step 634 of Figure 9c; therefore, it is clear that “a second plurality of events” are detected and updated upon a second iteration of the overall method, such that the processor can be further configured to receive a second plurality of events, and 20create a second snapshot of the second plurality of events based on one or more events in 21the second snapshot corresponding to a number of active trains. See the application of Gibbs in the rejection of claim 1.
Claims 4, 11, and 18
Gibbs further discloses that when the request can be a current time, the pulled snapshot can be the second snapshot and the pulled events are received and stored in the 3memory after the second snapshot, as discussed in the rejection of claim 1, where Gibbs performs a second iteration of the method, and the request is for the transport’s real-time status and performance data, as depicted in step 616 of Figure 9b.
Claims 5, 12, and 19
Gibbs further discloses that when the request can be a previous time before 6the second snapshot, the pulled snapshot can be the first snapshot and the pulled events are events 7received and stored in the memory between the first snapshot and the previous time, as discussed in the rejection of claim 1, where the “previous time before the second snapshot” may be interpreted as the first iteration of the method.
Claims 6, 13, and 20
Gibbs further discloses that when the request can be a previous time after 10the second snapshot, the pulled snapshot can be the second snapshot and the pulled events are 11events received and stored in the memory between the second snapshot and the previous time, as discussed in the rejection of claim 1, where Gibbs performs a third iteration of the method. The “previous time” is simply interpreted as “time,” in light of the objections of claims 6, 13, and 20 above.
Claims 7 and 14
 Gibbs further discloses that when a train has completed travel or left the 14rail system, the processor can be further configured to remove any events related to the train from 15the memory (see col. 10, lines 26-37, regarding that the data items are updated by each of the transport objects, so as to keep the transport’s real-time status and performance data up to date, as described in col. 22, lines 23-30). 
Claim 8
Gibbs discloses the claimed method (see Figures 9a-c), as discussed in the rejection of claim 1 above.
Claim 15
Gibbs discloses the claimed non-transitory computer-readable medium (see col. 6, lines 13-28) storing instructions that, when executed, causes a processor to perform the method discussed in the rejection of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661